Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 6/3/22 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan Chowdhury on 6/2/2022.

The claims have been amended as follows: 

2. (Currently Amended)
A method performed by one or more computing devices, the method comprising:
obtaining data indicating (i) a first configuration for a first access point of a wireless device located in a property 
(ii) a second configuration for a second access point of a control unit located in the property, and 
(iii) a third configuration for a third access point of a local area network of the property; 
	establishing a connection with the wireless device over the first access point based on the first configuration; 
	transmitting, to the wireless device, an instruction with the second configuration, wherein the instruction, when received by the wireless device, causes the wireless device to establish a connection with the control unit over the second access point based on the second configuration; 
	transmitting, to the wireless device, a second instruction with the third configuration, wherein the second instruction, when received by the wireless device, causes the wireless device to establish a connection with the third access point;
	receiving, from the wireless device, an indication that the wireless device is connected to the control unit over the second access point or the third access point; and
	providing the indication for output. 	

3.	(Previously Presented) The method of claim 2, wherein the first configuration (i) indicates a media access control (MAC) address of the wireless device and (ii) is specified in a customer account associated with the property.

4.	(Previously Presented) The method of claim 3, further comprising: 
	identifying a verified MAC address for the wireless device that is specified within the customer account;
	determining the verified MAC address matches the MAC address indicated by the first configuration; and
	wherein the connection with the wireless device over the first access point is established based on determining that the verified MAC address matches the MAC address indicated by the first configuration. 

5.	(Previously Presented) The method of claim 2, wherein establishing the connection with the wireless device over the first access point comprises: 
	detecting a set of access point information being broadcasted by the wireless device; 
	determining that the set of access point information matches information associated with the first access point; and
	establishing the connection with the wireless device over the first access point based on determining that the set of access point information matches information associated with the first access point.

6.	(CANCELLED) 

7.	(Currently Amended) The method of claim 2 [[6]], wherein:
the third configuration comprises (i) a service set identifier of the local area network and (ii) a password associated with the service set identifier of the local area network; and
the second instruction, when received by the wireless device, causes the wireless device to connect to the third access point using the service set identifier and the password.

8.	(Previously Presented) The method of claim 2, wherein the instruction, when received by the wireless device, causes the wireless device to reconfigure the first access point based on the second configuration included with the instruction. 

9.	(Currently Amended) A system comprising: 
	one or more computing devices; and
	one or more storage devices storing instructions that, when executed by the one or more computing devices, causes the one or more computing devices to perform operations comprising: 
obtaining data indicating (i) a first configuration for a first access point of a wireless device located in a property 
(ii) a second configuration for a second access point of a control unit located in the property, and 
(iii) a third configuration for a third access point of a local area network of the property; 
establishing a connection with the wireless device over the first access point based on the first configuration; 
transmitting, to the wireless device, an instruction with the second configuration, wherein the instruction, when received by the wireless device, causes the wireless device to establish a connection with the control unit over the second access point based on the second configuration; 
transmitting, to the wireless device, a second instruction with the third configuration, wherein the second instruction, when received by the wireless device, causes the wireless device to establish a connection with the third access point;
receiving, from the wireless device, an indication that the wireless device is connected to the control unit over the second access point or the third access point; and
providing the indication for output. 	

10.	(Previously Presented) The system of claim 9, wherein the first configuration (i) indicates a media access control (MAC) address of the wireless device and (ii) is specified in a customer account associated with the property.

11.	(Previously Presented) The system of claim 10, wherein the operations further comprise: 
	identifying a verified MAC address for the wireless device that is specified within the customer account;
	determining the verified MAC address matches the MAC address indicated by the first configuration; and
	wherein the connection with the wireless device over the first access point is established based on determining that the verified MAC address matches the MAC address indicated by the first configuration. 

12.	(Previously Presented) The system of claim 9, wherein establishing the connection with the wireless device over the first access point comprises: 
	detecting a set of access point information being broadcasted by the wireless device; 
	determining that the set of access point information matches information associated with the first access point; and
	establishing the connection with the wireless device over the first access point based on determining that the set of access point information matches information associated with the first access point.

13.	(CANCELLED) 

14.	(Currently Amended) The system of claim 9 [[13]], wherein:
the third configuration comprises (i) a service set identifier of the local area network and (ii) a password associated with the service set identifier of the local area network; and
the second instruction, when received by the wireless device, causes the wireless device to connect to the third access point using the service set identifier and the password.

15.	(Previously Presented) The system of claim 9, wherein the instruction, when received by the wireless device, causes the wireless device to reconfigure the first access point based on the second configuration included with the instruction.

16.	(Currently Amended) At least one non-transitory computer-readable storage device storing instructions that, when received by one or more processors, cause the one or more processors to perform operations comprising:
obtaining data indicating (i) a first configuration for a first access point of a wireless device located in a property 
(ii) a second configuration for a second access point of a control unit located in the property, and 
(iii) a third configuration for a third access point of a local area network of the property; 
	establishing a connection with the wireless device over the first access point based on the first configuration; 
	transmitting, to the wireless device, an instruction with the second configuration, wherein the instruction, when received by the wireless device, causes the wireless device to establish a connection with the control unit over the second access point based on the second configuration; 
	transmitting, to the wireless device, a second instruction with the third configuration, wherein the second instruction, when received by the wireless device, causes the wireless device to establish a connection with the third access point;
	receiving, from the wireless device, an indication that the wireless device is connected to the control unit over the second access point or the third access point; and
providing the indication for output. 	

17.	(Previously Presented) The non-transitory computer-readable storage device of claim 16, wherein the first configuration (i) indicates a media access control (MAC) address of the wireless device and (ii) is specified in a customer account associated with the property.

18.	(Previously Presented) The non-transitory computer-readable storage device of claim 17, wherein the operations further comprise: 
	identifying a verified MAC address for the wireless device that is specified within the customer account;
	determining the verified MAC address matches the MAC address indicated by the first configuration; and
	wherein the connection with the wireless device over the first access point is established based on determining that the verified MAC address matches the MAC address indicated by the first configuration. 

19.	(Previously Presented) The non-transitory computer-readable storage device of claim 16, wherein establishing the connection with the wireless device over the first access point comprises: 
	detecting a set of access point information being broadcasted by the wireless device; 
	determining that the set of access point information matches information associated with the first access point; and
	establishing the connection with the wireless device over the first access point based on determining that the set of access point information matches information associated with the first access point.

20.	(CANCELLED) 

21.	(Currently Amended) The non-transitory computer-readable storage device of claim 16 [[20]], wherein:
the third configuration comprises (i) a service set identifier of the local area network and (ii) a password associated with the service set identifier of the local area network; and
the second instruction, when received by the wireless device, causes the wireless device to connect to the third access point using the service set identifier and the password.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 2, 9, 16 the prior art of record, specifically (US 20170279988) teaches:

A method performed by one or more computing devices, the method comprising:
obtaining data indicating (i) a first configuration for a first access point of a wireless device located in a property (ii) a second configuration for a second access point of a control unit located in the property: (paragraphs 9, 31).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
(iii) a third configuration for a third access point of a local area network of the property; 
	establishing a connection with the wireless device over the first access point based on the first configuration; 
	transmitting, to the wireless device, an instruction with the second configuration, wherein the instruction, when received by the wireless device, causes the wireless device to establish a connection with the control unit over the second access point based on the second configuration; 
	transmitting, to the wireless device, a second instruction with the third configuration, wherein the second instruction, when received by the wireless device, causes the wireless device to establish a connection with the third access point;
	receiving, from the wireless device, an indication that the wireless device is connected to the control unit over the second access point or the third access point; and
	providing the indication for output. 

Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 2-5, 7-12, 14-19, 21 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Chen, Yiqiang, et al. "Power-efficient access-point selection for indoor location estimation." IEEE Transactions on Knowledge and Data Engineering 18.7 (2006): 877-888.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641